          Case 3:21-mj-00873-MSB Document 5 Filed 03/08/21 PageID.11 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   United States of America,                           Case No.: 3:21-mj-00873-MSB
12                                      Plaintiff,
                                                         ORDER
13   v.
14   Carlos Cortez-Hernandez,
15                                    Defendant.
16
17           The Court orders the United States to comply with the continuing duty to disclose
18   evidence which is favorable to the defendant as required by Brady v. Maryland, 373 U.S.
19   83 (1963), and its progeny. Upon finding that the government has failed to comply with
20   this order, the Court may, as appropriate, order the production of such information, grant
21   a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.
22
23   Dated: 3/8/2021
24
25
26
27
28

                                                     1
                                                                                3:21-mj-00873-MSB
